        Case 1:19-mj-00647-LTW Document 4 Filed 08/07/19 Page 1 of 2
                                                               FSLED IN CHAMBERS
                                                                    U.S.D.C. Atlanta


       ORIGINAL
                                                                        AUG -7 2019
                                                                    JAM^-y^<iJEN- clerk
                                                               ; ^^r -<^a=-^ •Deputy Clerk

                 IN THE UNITED STATES DISTRICT COURT'
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


   IN THE MATTER OF
   THE EXTRADITION OF | Criminal Action No.
                                               1:19-MJ-647
   Akil Jamal WHYTE



              Motion to Unseal Complaint for Provisional Arrest


   The United States of America, by Byung J. Pak, United States Attorney/ and

Ryan J. HuscKka/ Assistant United States Attorney for the Northern District of

Georgia/ moves tMs court to unseal the Complaint for Provisional Arrest in the

above-styled case and in support thereof shows that the Defendant has been

arrested.

   WHEREFORE/ the government respectfully requests that Complaint for

Provisional Arrest be unsealed.


                                        Respectfully submitted/

                                        BYUNG J.PAK
                                           United States Attorney




                                      /s/Ryan J. Huschka
                                           Assistant United States Attorney
                                        Georgia Bar No. 993353
                                        Ryan.Huschka@usdoj.gov
        Case 1:19-mj-00647-LTW Document 4 Filed 08/07/19 Page 2 of 2




                             Certificate of Service
   The United States Attorney's Office served this document today by handing a
copy to defense counsel:


                            Counsel for Defendant


August 7, 2019

                                         /S/ RYAN J. HUSCHKA

                                         RYAN J. HUSCHKA

                                         Assistant United States Attorney
